Morse, J.
(dissenting). In divorce suits the man has some rights as well as the woman.
We know nothing of the merits of the controversy in the main case, and have no right to assume any knowledge thereof.
The allegations of the bill of complaint are denied by the answer. The parties, therefore, stand equal before us, and we have only these facts to consider:
1. That the parties have separated, and the wife is seeking a divorce.
2. That she has no property, and he has some.
3. That, under the law and practice in such cases, the court will force the defendant, so far as it is reasonable to do so, to support complainant, or aid in her maintenance, during the pendency of the suit, and to pay her reasonable solicit- or’s and witness fees in the prosecution of her cause.
The amount that he shall pay must be governed by many circumstances peculiar to each case, depending upon his means, the social rank and habits in life of the parties, the health of the wife, and other things.
These allowances, called “ temporary alimony,” are largely in the discretion of the court, and ordinarily this Court will not interfere with the orders made in reference thereto in the court below.
*436But where the personal liberty of a party is involved, as in this case, it is both our right and duty to carefully examine the proceedings, and, if not warranted by the circumstances or acts of the parties, any commitment or threatened commitment to jail of the defendant should not be upheld.
It is the duty of courts to jealously guard any encroachments upon the right of the citizen to personal liberty, and, especially in summary proceedings, to see to it that no injustice is done in this respect by any action, judicial or otherwise, founded upon the ex parte affidavits of interested or biased persons, where no cross-examination is had or permitted.
In ' this case, within three days after complainant left defendant’s house, her bill of complaint was prepared and filed. She then promptly moved for alimony, and received an allowance of $30 solicitor’s fees, and $15 witness fees, and a weekly stipend for her support. She also procured an order-of the court enjoining defendant from in any manner disposing of, selling, or incumbering any of his property.
I have found in my experience as a practitioner that, it has been- altogether a too common proceeding in divorce, suits for the complainant, on pretext that the defendant was about to dispose of his property to her disadvantage, to tie up by injunction every dollar of his property, and then move immediately for alimony, and again for additional alimony. In such cases, .if a good round sum is allowed her for solicitor’s fees and for her maintenance, the suit is apt to linger, as in this case, and trouble usually ensues as to the payment and collection of the allowances.
To enjoin a defendant from selling or mortgaging any of his property, and then command him to raise money or go to jail, does not seem to me to be a very proper or just proceeding.
• In this case the defendant has a small farm of 54 acres, upon which, according to showing of complainant, he raised, in the season of 1885, 207 bushels of wheat and about $50 worth of hay. His other crops amounted to nothing for *437revenue, and his apple crop was frozen, as he claims, because he could not dispose of it under the injunction. He has 14 acres of wheat upon the ground. According to complainant’s affidavits, lie had sold 157 bushels of his wheat for about $125 before she left. She admits taking $40 away with her.
December 21, .1885, she had her allowance increased to five dollars per week, and the injunction was modified November 6, 1885, so that defendant might sell the grain and roots raised on his farm that year, and his fat hogs and young cattle, to pay alimony.
It will be seen at once that, from the date of the first order, the defendant has had two households to provide for, and it is evident to any one familiar with the annual income of the small farmers of this State that the $260 per year, for the maintenance simply of his wife and child away from him, is more money, in all probability, than he has ever been able to earn from said farm in any one year, over and above the expenses of living, taxes, etc., and more than he can earn hereafter.
When brought before the court for contempt he made the showing that all his personal property was used up except a team and wagon, one cow, one pig, one calf, some chickens, and a few farming tools. This showing was not disputed. He accounted for his property, and its use, except that he-had used $25 to buy himself clothing, and about- $40 in1 other necessary expenses of living, which he did not itemize.
The injunction upon his real estate remained, and was-not removed or modified in any way by the court.
To require him to pay $98 in ten days, or be committed to the county jail until he paid the same, under these circumstances, seems to me to be clearly unjust. If the court had modified the injunction so that he could have mortgaged the farm, I should find no fault with the proceedings, though, under the facts as to the property, and considering that the-, wife ought to do something towards maintaining herself, the-*438weekly allowance, the parties living in the country, seems to be too large in amount.
It is intimated by Mr. Justice Sherwood, in his opinion in Froman v. Froman, 53 Mich. 584, that the injunction in a case like this does not stand in the way of the defendant’s raising money by mortgage, if it is for the purpose of paying alimony.
I cannot agree with him in such opinion, because the hard facts in daily life dispute it. The theory may be plausible that the injunction is for the benefit of the complainant, and therefore does not interfere with a sale or mortgage for her benefit, but the fact is that no- money lender will touch a security given under such circumstances. And suppose, for instance, in this ease, the defendant goes to borrow the money for the ostensible purpose of paying up this alimony, what security has the lender that it may not be used for something else, and what would his mortgage be worth then if the lender knew of the injunction when he received it ? What security has the lender in any event that the court will ratify the action of defendant ? If it be the intention and purpose of the court not to forbid an incumbrance to pay alimony, why not say so, and not leave the matter in uncertainty ? Money is not yet so cheap in this country that people are anxious or even willing to loan it upon security offered and taken in violation of law, and liable, at the option of the court, to be declared illegal and worthless.
I fancy the defendant going to some money lender and saying:
“ The order of the court is all right; it don’t mean to prevent my giving a mortgage to obtain money to pay its order.”
The answer would probably be :
“ If the court is willing you should give this security, why does it not say so, and remove its prohibition ?”
If this man’s story of his financial condition be true, and there is no- evidence but hearsay and conjecture to dispute it, it will be impossible for him to comply with this order unless *439some friend will step into the breach, and take the risk of lending him the money without security.
The order modifying the injunction should not only have provided that he have leáve to mortgage the farm to pay alimony, but that the wife should join with him, as there is but little above a homestead in it.
This suit has run from October until June. The $15 for witness fees has not been called for. No steps have been taken to bring it to trial. If may be, as is sometimes the case, that the allowance of alimony has been large enough to have a tendency to retard the final issue of this suit. The complainant may be satisfied to live as she is, if she can get the alimony promptly.
For these reasons, I cannot join in ordering the defendant to move, unless his hands and feet are untied. He should not, in my opinion, be financially bound, and then punished for not using his freedom.